Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 1 of 22 PageID #: 6
                  Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 2 of 22 PageID #: 7
                                                                                              Filed: 12/19/2019 1:08 PM
                                                                                              Lynne Finley
- - --   -   -----    -- - --    -- -       -    --            -        -   -     --          District-Clerk -            - -- --   - -
                                                                                              Collin County, Texas
                                                                                              By Rosanne Munoz Deputy
                                                              366-07073-2019                  Envelope ID: 39393529
                                                  Cause No.

             THE CHARTER OAK FIRE                                   §           IN THE DISTRICT COURT
             INSURANCE COMPANY                                      §
                                                                    §
                       Plaintiff,                                   §
                                                                    §
             V.                                                     §           _      JUDICIAL DISTRICT
                                                                    §
             EVEREST NATIONAL INSURANCE                             §
             COMPANY & ZURICH AMERICAN                              §
             INSURANCE COMPANY                                      §
                                                                    §
                       Defendants.                                  §           COLLIN COUNTY, TEXAS

                     THE CHARTER OAK FIRE INSURANCE COMPANY'S ORIGINAL PETITION
                              FOR DECLARATORY JUDGMENT AND DAMAGES

                       The Charter Oak Fire Insurance Company ("Charter Oak" or "Plaintiffl') files its Original

             Petition for Declaratory Judgment and Damages against Everest National Insurance Company

             ("Everest") and Zurich American Insurance Company ("Zurich") and would respectfully show

             the Court as follows:

                                                                   I.

                                                DISCOVERY CONTROL PLAN

                       1.       Pursuant to Rule 190.1 of the Texas Rules of Civil Procedure, Charter Oak

             intends to conduct discovery in this action under Level 2.

                                                                   II.

                                                      NATURE OF THE ACTION

                       2.       Charter Oak seeks a declaratory judgment, pursuant to Chapter 37, Tex. Civ. Prac.

             & Rem. Code, that Everest and/or Zurich, under their respective applicable insurance policies,

             have a primary duty to defend and indemnify Charter Oak's insured Zayo Group, LLC ("Zayo")

             in the underlying lawsuit City of Anna, Texas v. Zayo Group, LLC, Henkels & McCoy, Inc. and
  Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 3 of 22 PageID #: 8




Sadler Boring LLC, Cause No. 366-05638-2018, pending in the 366"' District Coui-t in Collin

County, TX (the "Underlying Lawsuit") and also to recover amounts Plaintiff has expended in

the defense of Zayo in the Underlying Lawsuit. This suit seeks relief as authorized by §37.004,

Tex. Civ. Prac. & Rem. Code.



                                           TIIE PARTIES

        3.      Plaintiff The Charter Oak Insurance Company is a corporation organized under

the laws of the state of Connecticut witli its principal place of business in Hartford, Connecticut.

        4.      On information and belief, Defendant Everest National lnsurance Company is an

iiisurer doing business in Texas and may be served with process by serving registered agent,

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, TX 78701-3218. Plaintiff

requests issuance and service of citation on this Party.

        5.      On information and belief, Defendant Zurich American Insurance Company is an

insurer doing business in Texas and may be served with process by serving its registered agent,

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, TX 78701-3218. Plaintiff

requests issuance and service of citation on this Party.

                                                 IV.

                                  JURISDICTION AND VENUE

        6.      This Court has jurisdiction over the Defendants because Defendants are subject to

in personam jurisdiction in the state by virtue of their continuous and systematic business

activities in the state of Texas including marketing, sales and issuance of insurance policies to

Texas citizeiis and entities, including the entities identified below. Plaintiff seeks damages

within the jurisdictional limit of this court.



PLAINTIFF'S ORIGINAL PETITION                                                   PAGG 2 of 9
  Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 4 of 22 PageID #: 9




       7.      Venue is proper in Collin County pursuant to Texas Civil Practice & Remedies

Code Section 15.002(a)(1) because a substantial part of the events or omissions giving rise to

Chai-ter Oak's request for declaratory judgment took place in Collin, Texas. Specifically, the

Underlying Lawsuit is pending in Collin County, Texas.

       8.      RULE 47, TEX. R. CIV. P. STATEMENT — Plaintiff seeks monetary relief of

$100,000.00 or less, and non-rnonetary relief.

                                                 \~~


                                    FACTUAL BACKGROUND

       9.      Charter Oak brings this Complaint against The Everest Insurance Company

("Everest") and Zurich American Insurance Company ("Zurich") seeking a declaratory judgment

that Charter Oak's insured, Zayo, is entitled to a defense and indemnity fi•om Everest and/or

Zurich, and that Charter Oak is entitled to full reimbursement for all defense costs paid in the

defense of the Underlying Lawsuit brought against Zayo pending in the 366"' District Court in

Collin County, Texas, Case No. 366-05638-2018.

       10.     Zayo entered into a Master Construction Service Agreement (tlie "MCS

Agreement") with Henkels & McCoy, Inc. ("HMI") for installation of fiber optic network

systems. The MCS Agreement required HMI to carry commercial geiieral liability insurance

naming Zayo as an additional insured on a primary noncontributory basis.

       11.     Zurich issued Commercial General Liability Policy No. GLO 3866570-11 (the

"Zurich Policy") to HMI. The Zurich Policy was effective from 10/1 /2016 to 10/1/2017.

       12.     The Zurich Policy includes endorsement form U-GL-1321-E C W(10/ 13) titled

Broad Form Additional Insured Coverage — Owners, Lessees or Contractors — Scheduled Person

or Organization, which provides in relevant part as follows:



PLAINTIFF'S ORIGINAL PETITION                                               PAGE 3 of 9
 Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 5 of 22 PageID #: 10




       This endorsement modifies insurance provided under the:
       Commercial General Liability Coverage Part


      Name Of Additional Insured Person(s) Or Location And Description Of
                    Organization(s):             Covered Operations
       ANY PERSON OR ORGANIZATION TO
          WHOM OR TO WHICH YOU ARE
       REQUIRED TO PROVIDE ADDITIONAL
         INSURED STATUS IN A WRITTEN
      CONTRACT OR WRITTEN AGREEMENT
      EXECUTED PRIOR TO LOSS, EXCEPT
           WHERE SUCH CONTRACT OR
      AGREEMENT IS PROHIBITED BY LAW.




       A. Section II —Who Is An Insured is amended to include as an additional
          insured the person(s) or organization(s) shown in the Schedule of this
          endorsement.

       B. The insurance provided to the additional insured shown in the Schedule
          of this endorsement applies only to "bodily injury", "property damage"
          or "personal and advertising injury" covered under Section I—
          Coverage A— Bodily Injury And Property Damage Liability and
          Section I— Coverage B— Personal And Advertising Injury Liability,
          but only with respect to liability for "bodily injury", "property damage" or
          "personal and advertising injury" caused:

             1. In whole or in part by your acts or omissions or the acts omissions of
                 those acting on your behalf; or
             ***

             and resulting from:
                a. Your ongoing operations; or ...

       13.      HMI entered into a Master Subcontract Agreement (the "MSA") with Sadler

Boring, LLC ("Sadler") to perform work required under the MCS Agreement. The MSA

required Sadler to carry commercial general liability insurance naming both HMI and Zayo as

additional insureds on a primary noncontributory basis.




PLAINTIFF'S ORIGINAL PETITION                                             PAGG 4 of 9
 Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 6 of 22 PageID #: 11




       14.      Everest issued Commercial General Liability Policy No. CF4GL00786161 (the

"Everest Policy") to Sadler. The Everest Policy was effective from 7/9/2016 to 7/9/2017.

       15.      The Everest Policy includes endorsement form CG 20 33 04 13 titled

"ADDITIONAL INSURED --OWNERS, LESSEES OR CONTRACTORS --AUTOMATIC

STATUS WHEN REQUIRED IN CONSTRUCTION AGREEMENT WITH YOU," which

provides in relevant pai-t as follows:

       This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART

       A. Section II —Who Is An Insured is amended to include as an additional
          insured any person or organization for whom you are perForming
          operations when you and such person or organization have agreed in
          writing in a contract or agreement that such person or organization be
          added as an additional insured on your policy. Such person or
          organization is an additional insured only with respect to liability for
          "bodily injury", "property damage" or "personal and advertising injury"
          caused, in whole or in part, by:

             1. Your acts or omissions; or

             2. The acts or omissions of those acting on your behalf;

       in the perFormance of your ongoing operations for the additional insured.


       16.      On or about October 26, 2018, the City of Anna, Texas (the "City") filed the

Underlying Lawsuit against Zayo, HMI and Sadler. The Plaintiff's Original Petition in the

Underlying Lawsuit alleges that on or about January 7, 2017, the City discovered that a 12-inch

water line was leaking due to damage caused by horizontal drilling equipment used by Zayo's

contractors and/or subcontractors.




PLAINTIFF'S ORIGINAL PETITION                                               PAGE 5 Of 9
 Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 7 of 22 PageID #: 12




          17.   The Petition in the Underlying Lawsuit asserts claims against Zayo based, in part

on its alleged acceptance of liability for its up-stream contractors and subcontractors, HMI and

Sadler.

          18.   Because the Underlying Lawsuit alleges that the City's property damage was

caused, at least in part, by the acts or omissions of HMI or someone actilig on its behalf, in the

performance of its ongoing operations for Zayo, Zayo is an additional insured as defined by

Zurich Policy and is entitled t.o a defense in the Underlying Lawsuit, as well as indemnity against

any judgment rendered.

          19.   Zayo, through its defense counsel tendered the Underlying Lawsuit to Zurich

requesting that Zurich provide a defense to Zayo as an additional insured under the Zurich

Policy.

          20.   Zurich has failed and refused to provide a defense to Zayo as an additional

insured.

          21.   Because the Underlying Lawsuit alleges that the City's property damage was

caused, at least in part, by the acts or omissions of Sadler, in the performance of its ongoing

operations for Zayo, Zayo is an insured as defined by Everest Policy and is entitled to a defense,

and indemnity against any judgment rendered, in the Underlying Lawsuit.

          22.   Zayo, through its defense counsel tendered the defense of the Uiiderlying Lawsuit

to Everest requesting that Everest provide a defense to Zayo as an insured under the Everest

Policy.

          23.   Everest has failed and refused to provide a defense to Zayo as an additional

insured.




PLAINTIFF'S ORIGINAL PETITION                                                 PAGE 6 of 9
  Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 8 of 22 PageID #: 13




       24.     Charter Oak issued a liability policy H-660-9B867518-COF-16 (the "Chai-ter

Oaks Policy") to Zayo for the policy period August 1, 2016 to August 1, 2017. The Charter

Oaks Policy contains the following pertinent provision:

       b. Excess Insurance
       This insurance is excess over:
       ***
       (2) Any other primary insurance available to you covering liability for
       damages arising out of the premises or operations for which you have
       been added as an additional insured by attachment of an endorsement.

       When this insurance is excess, we will have no duty under Coverages A
       or B to defend the insured against any "suit" if any other insurer has a duty
       to defend the insured against that "suit". If no other insurer defends, we
       will undertake to do so, but we will be entitled to the insured's rights
       against all those other insurers.

       25.     Thus, with respect to claims within the scope of coverage of the Everest Policy,

the Zurich Policy and the Charter Oak Policy, the Charter Oak Policy is excess to both the

Everest Policy and the Zurich Policy.

       26.    Charter Oak, has paid the defense costs and attorney's fees incurred to date in

excess of $35,000 in the defense of Zayo and is subrogated to Zayo's rights under the Everest

Policy and the Zurich Policy and is entitled to full reimbursement for all defense costs paid in

this case, and it is further entitled to reimbursement for any indemnity that may be paid by

Charter Oak on behalf of Zayo.

                                              VI.

                                        CAUSES OF ACTION

       27.    Charter Oak seeks a declaratory judgment under Texas Civil Practice & Remedies

Code Chapter 37 that Everest and/or Zurich owe Zayo a defense in the Underlying Lawsuit and

owes reimbursement to Charter Oak for the attorneys' fees and defense expenses incurred in

providing a defense to Zayo in the Underlying Lawsuit.


PLAINTIFF'S ORIGINAL PETITION                                               PAGE 7 Of 9
 Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 9 of 22 PageID #: 14




       28.     Everest and Zurich issued liability insurance policies that provide coverage to

Zayo for the acts complained of in the Underlying Lawsuit.

       29.     Under the Everest policy, Everest is obligated to provide a defense and indemnity

to Zayo as an insured for any liability arising out the Underlying Lawsuit.

       30.     Under the Zurich policy, Zurich is obligated to provide a defense and indemnity

to Zayo as an insured for any liability arising out the Underlying Lawsuit. Everest and Zurich

have breached their contractual obligations to Zayo.

       31.     Everest's and Zurich's failure and refusal to defend Zayo in the Underlying

Lawsuit is a breach of their contractual obligations to Zayo. As Zayo's excess insurer, which has

paid and continues to pay the costs of Zayo defense in the Underlying Lawsuit, Charter Oak is

subrogated to Zayo's rights against Everest and Zurich for breach of contract and entitled to

recover actual damages for Everest's breach, in addition to the requested declaratory relief.



                                            PRAYER

       32.     For these reasons, Plaintiffs ask that Defendants be cited to appear and answer

and that the Court award, and Charter Oak prays for, the following relief:

               a. a declaration that Everest fully owes a defense and indemnity to Chartei• Oak's

                   insured Zayo under the Everest Policy and owes full reimbursement to Charter

                   Oak for all defense costs paid, or to be paid, by or on behalf of Zayo.

               b. a declaration that Zurich fully owes a defense and indeinnity to Charter Oak's

                   insured Zayo under the Zurich Policy and owes full reimbursement to Charter

                   Oak for all defense costs paid, or to be paid, by or on behalf of Zayo

               c. a judgment for its actual damages,



PLAINTIFF'S ORIGINAL PETITION                                                  PAGE 8 of 9
Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 10 of 22 PageID #: 15




             d. attorneys' fees and costs incurred in prosecution of this action, and

             e. all other relief to which Charter Oak is entitled

                                                   Respectfully Submitted,
                                                   AYIK & ASSOCIATES

                                                   /s/ Wesley W. Chambers
                                                   WESLEY W. CHAMBERS
                                                   Texas Bar No. 04083500
                                                   1301 E. Collins Blvd., Suite 490
                                                   Richardson, TX 75081
                                                   Direct Telephone: 214-570-6288
                                                   Telephone: 214-570-6300
                                                   Facsimile: 214-570-6262
                                                   Email: wwchambe@travelers.com

                                                   ATTORNEYS FOR PLAINTIFF, THE
                                                   CHARTER OAK INS. CO.




PLAINTIFF'S ORIGINAL PETITION                                                PAGE 9 of 9
            Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 11 of 22 PageID #: 16




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20884394
Notice of Service of Process                                                                            Date Processed: 12/26/2019

Primary Contact:           Arnold D'Angelo
                           Zurich North America
                           1299 Zurich Way
                           Schaumburg, IL 60196-1056

Electronic copy provided to:                   Vicky Russell

Entity:                                       Zurich American Insurance Company
                                              Entity ID Number 2746725
Entity Served:                                Zurich American Insurance Company
Title of Action:                              The Charter Oak Fire Insurance Company vs. Everest National Insurance
                                              Company
Matter Name/ID:                               The Charter Oak Fire Insurance Company vs. Everest National Insurance
                                              Company (9881598)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Collin County District Court, TX
Case/Reference No:                            366-07073-2019
Jurisdiction Served:                          Texas
Date Served on CSC:                           12/24/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Wesley W. Chambers
                                              214-570-6300

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
         Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 12 of 22 PageID #: 17

                                              CITATION BY MAILING
                                              THE STATE OF TEXAS
                                                   366-07073-2019

The Charter Oak Fire Insurance Company vs. Everest                                                             366th District Court
National Insurance Company & Zurich American
Insurance Company
                                                                                                           Of Collin County, Texas

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney does not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration
of twenty days after you were served this citation and petition, a default judgment may be taken against you."

TO: Zurich American Insurance Company
Registered Agent Corporation Service Company
211 E 7th St
Suite 620
Austin TX 78701, Defendant

You are comiiianded to appear by filing a written answer to The Charter Oak Fire Insurance Company's Original
Petition for Declaratory Judgment and Damages at or before ten o'clock A.M. on the Monday next after the
expiration of twenty days after the date of sei-vice of this citation before the 366th District Coui-t of Collin County,
Texas at the Courthouse of said County in McKinney, Texas.
Said Plaintiff s Petition was filed in said court, by Wesley W Chambers 1301 E Collins Blvd Suite 490 Richardson
TX 75081 (Attorney for Plaintiff or Plaintiffs), on the 19th day of December, 2019.

        Issued and given under my hand and seal of said Court at McKinney, Texas, on tliis the 19th day of December,


                                                                                        ATTEST: Lynne Finley, District Clerk
                                                                                                        Collin County, Texas
                                                                                                   Collin County Courthouse
                                                                                                       2100 Bloomdale Road
                                                         ~~~!+.++++"""'J,,,,,                        McKinney,  Texas 75071
                                                            .......%CT
                                                                    ..... COG,,~~-~ 972-548-4320
                                                                                             '   Metro 972-424-1460 ext. 4320
                                                      .~                   •..9 :

                                                  =                                        1=
                                                                                                By:                       , Deputy
                                                        p`. .
                                                       .~
                                                                                   : ~~.~:~
                                                                                        .
                                                                                                      Rosaiine Munoz
                                                            •••• ..................:
                                                                   COU~~~              .
                                                                n1nunuaa             +d`

The law prohibits the Judge and the clerks from giving legal advice, so please do not seek legal advice. Any questions
you have should be directed to an attorney.
            Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 13 of 22 PageID #: 18




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20893032
Notice of Service of Process                                                                            Date Processed: 12/27/2019

Primary Contact:           Sanjoy Mukherjee
                           Everest Re Group, Ltd.
                           477 Martinsville Rd
                           Liberty Corner, NJ 07938-0830

Electronic copy provided to:                   Harmony Oppenheimer
                                               Justine Kruithof

Entity:                                       Everest National Insurance Company
                                              Entity ID Number 3856476
Entity Served:                                Everest National Insurance Company
Title of Action:                              The Charter Oak Fire Insurance Company vs. Everest National Insurance
                                              Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Collin County District Court, TX
Case/Reference No:                            366-07073-2019
Jurisdiction Served:                          Texas
Date Served on CSC:                           12/24/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Wesley W. Chambers
                                              214-570-6300

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
         Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 14 of 22 PageID #: 19


                                              CITATION BY MAILING
                                               THE STATE OF TEXAS
                                                   366-07073-2019

The Chai-ter Oak Fire Insurance Company vs. Everest                                                              366th District Court
National Insurance Company & Zurich American
Insurance Company
                                                                                                             Ofi Collin County, Texas

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or YOLir attorney does not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration
of twenty days after you were served this citation and petition, a default judgment may be taken against you."

TO: Everest National Insurance Company
Registered Agent Corporation Service Coinpany
211 E 7th St
Suite 620
Austin TX 78701, Defendant

You are commanded to appear by filing a written answer to The Charter Oak Fire Insurance Company's Original
Petition for Declaratory Judgment and Damages at or before ten o'clock A.M. on the Monday next after the
expiration of twenty days after the date of service of this citation before the 366th District Cow•t of Collin County,
Texas at the Courthouse of said County in McKinney, Texas.
Said Plaintiff's Petition was filed in said court, by Wesley W Chambers 1301 E Collins Blvd Suite 490 Richardson
TX 75081 (Attorney for Plaintiff or Plaintiffs), on the 19th day of December, 2019.

        Issued and given under my hand and seal of said Court at McKinney, Texas, on this the 19th day of December,
2019

                                                                                                ATTEST: Lynne Finley, District Clerk
                                                                                                              Collin County, Texas
                                                                                                         Collin County Courthouse
                                                                                                            2100 Bloomdale Road
                                                                                              McKinney, Texas 75071
                                                     ~,,•`~(P~CT..COG'~.,,~~972-548-4320, Metro 972-424-1460, ext. 4320
                                                     . ~5:~~ "                 ••..'9
                                                   ~ 4:~                           •. ~'--.


                                                   o`•.                                 C10'   By:                           Deputy
                                                    ;~'o`•.                      _ ~k,
                                                                                    '~                 Rosanne MrmoZ
                                                                      ........••
                                                                  COUN~
                                                              +p,I111111l10u0%~,


The law prohibits the Judge and the clerks fi•om giving legal advice, so please do not seek legal advice. Any questions
you have should be directed to an attorney.
  Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 15 of Filed:
                                                            22 PageID        #: PM
                                                                   1/17/2020 1:42 20
                                                                    Lynne Finley
                                                                    District Clerk
                                                                    Collin County, Texas
                                                                    By Claudia Gomez Deputy
                                                                    Envelope ID: 40063129
                                 Cause No. 366-07073-2019

 THE CHARTER OAK FIRE                       §          IN THE DISTRICT COURT OF
 INSURANCE COMPANY,                         §
                                            §
                     Plaintiff              §
                                            §
 v.                                         §               COLLIN COUNTY, TEXAS
                                            §
 EVEREST NATIONAL INSURANCE                 §
 COMPANY AND ZURICH                         §
 AMERICAN INSURANCE                         §
 COMPANY,                                   §
                                            §
                     Defendants             §               366th JUDICIAL DISTRICT

           DEFENDANT ZURICH AMERICAN INSURANCE COMPANY’S
                          ORIGINAL ANSWER

      Defendant Zurich American Insurance Company (“Zurich”) files its Original

Answer to Plaintiff’s Original Petition for Declaratory Judgment and Damages and would

respectfully show the Court as follows:

                                 I.    GENERAL DENIAL

      1.      As is its right pursuant to Rule 92 of the Texas Rules of Civil Procedure,

Defendant Zurich generally denies each and every allegation of Plaintiffs’ Verified

Original Petition and demands strict proof thereof.

                                 II.   RIGHT TO AMEND

      2.      Defendant Zurich reserves the right amend its answer in accordance with

the Texas Rules of Civil Procedure.

                                          PRAYER

      For these reasons, Defendant Zurich American Insurance Company prays that the

Plaintiff The Charter Oak Fire Insurance Company take nothing by its suit, and that




DEFENDANT ZURICH AMERICAN INSURANCE COMPANY’S ORIGINAL ANSWER—PAGE 1
    Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 16 of 22 PageID #: 21



  Defendant Zurich recover its attorney’s fees and costs together with such other and

  further relief to which it may be justly entitled.


                                             Respectfully submitted,

                                                    /s/ Blair Dancy
                                             Blair Dancy
                                             State Bar No. 24001235
                                             bdancy@cstrial.com
                                             CAIN & SKARNULIS PLLC
                                             400 W. 15th Street, Suite 900
                                             Austin, Texas 78701
                                             512-477-5000
                                             512-477-5011—Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             ZURICH AMERICAN INSURANCE
                                             COMPANY




                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been forwarded to all
  counsel of record in accordance with the Texas Rules of Civil Procedure on this 17th day
  of January 2020, as follows:

Method of Service                 Party(ies)                 Counsel
Electronic service                Plaintiff            Wesley W. Chambers
                                                       AYIK & ASSOCIATES
                                                       1301 E. Collins Blvd., Suite 490
                                                       Richardson, Texas 75081
                                                       wwchambe@travelers.com


                                                    /s/ Blair Dancy
                                             Blair Dancy




  DEFENDANT ZURICH AMERICAN INSURANCE COMPANY’S ORIGINAL ANSWER—PAGE 2
   Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 17 of Filed:
                                                             22 PageID        #: 22
                                                                    1/21/2020 10:27 AM
                                                                               Lynne Finley
                                                                               District Clerk
                                                                               Collin County, Texas
                                                                               By Claudia Gomez Deputy
                                                                               Envelope ID: 40119900
                                      CAUSE NO. 366-07073-2019

 THE CHARTER OAK FIRE                                §            IN THE DISTRICT COURT OF
 INSURANCE COMPANY,                                  §
   Plaintiff,                                        §
                                                     §
 v.                                                  §                COLLIN COUNTY, TEXAS
                                                     §
 EVEREST NATIONAL INSURANCE                          §
 COMPANY & ZURICH AMERICAN                           §
 INSURANCE COMPANY,                                  §
   Defendants.                                       §              366TH JUDICIAL DISTRICT

             DEFENDANT EVEREST NATIONAL INSURANCE COMPANY’S
                ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES

        Defendant Everest National Insurance Company (“Everest”) files this Original Answer and

Affirmative Defenses to Plaintiff’s Original Petition and respectfully shows the Court as follows:

                                      I.     GENERAL DENIAL

        1.      Everest generally denies the allegations in Plaintiff’s Original Petition and any

amendment thereto, as authorized by Texas Rule of Civil Procedure 92. By this general denial,

Everest respectfully requests that the Court and Jury require Plaintiff to proves its claims, charges,

and allegation by a preponderance of the evidence, as required by the Constitution and Laws of

the State of Texas and the Constitution and Laws of the United States of America.

                                II.        AFFIRMATIVE DEFENSES

        2.      Plaintiff’s claims against Everest are subject to all of the terms, conditions, and

limitations contained in the Everest Commercial General Liability Policy No. CF4GL00786-161

issued to Sadler Boring, LLC (“Sadler”), effective July 9, 2016 to July 9, 2017 (the “Everest

Policy”). The Everest Policy contains terms, conditions, and limitations which preclude and/or

limit Plaintiff’s recovery against Everest in this action, including but not limited to the following:




Defendant Everest’s Original Answer and Affirmative Defenses                                             1
     Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 18 of 22 PageID #: 23



                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                     ***

           Throughout the policy the words “you” and “your” refer to the Named Insured
           shown in the Declarations, and any other person or organization qualifying as a
           Named Insured under this policy . . .

           The word “insured” means any person or organization qualifying as such under
           Section II – Who Is An Insured.

                                                    *****

                      ADDITIONAL INSURED – OWNERS, LESSEES OR
                      CONTRACTORS – AUTOMATIC STATUS WHEN
                   REQUIRED IN CONSTRUCTION AGREEMENT WITH YOU

           This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART

           A. Section II – Who Is An Insured is amended to include as an additional insured
              any person or organization for whom you are performing operations when you
              and such person or organization have agreed in writing in a contract or
              agreement that such person or organization be added as an additional insured
              on your policy. Such person or organization is an additional insured only with
              respect to liability for . . . “property damage” . . . caused, in whole or in part,
              by:1

                1. Your acts or omissions; or

                2. The acts or omissions of those acting on your behalf;

                in the performance of your ongoing operations for the additional insured.

           B. With respect to the insurance afforded to these additional insureds, the
              following additional exclusions apply:

                This insurance does not apply to:

                1. “Bodily injury”, “property damage” . . . arising out of the rendering of, or
                   the failure to render . . . surveying services, including:




1
    Emphasis in italics added.


Defendant Everest’s Original Answer and Affirmative Defenses                                        2
     Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 19 of 22 PageID #: 24



                    a. The preparing, approving, or failing to prepare or approve, maps, shop
                       drawings, opinions, reports, surveys, field orders, change orders or
                       drawings and specifications . . .

           This exclusion applies even if the claims against any insured allege negligence or
           other wrongdoing in the supervision, hiring, employment, training or monitoring of
           others by that insured, if the “occurrence” which caused the . . . “property damage”
           . . . involved the rendering of or the failure to render any . . . surveying services.

                                                 *****

                      ADDITIONAL INSURED – OWNERS, LESSEES OR
                       CONTRACTORS – COMPLETED OPERATIONS
           This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART
           PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                              SCHEDULE

            Name of Additional Insured                   Location And Description
            Person(s) Or Organization(s)                 of Completed Operations
            ANY PERSON OR                                ANY LOCATION FOR
            ORGANIZATION THAT                            WHICH THE NAMED
            ENTERED INTO A WRITTEN                       INSURED’S WORK WAS
            CONTRACT WITH THE                            PERFORMED FOR SUCH
            NAMED INSURED                                PERSON(S) OR
            REQUIRING SUCH PERON(S)                      ORGANIZATION(S) FOR
            OR ORGANIZATION(S) TO                        ANY COMPLETED
            BE NAMED AS AN                               OPERATIONS.
            ADDITIONAL INSURED.2

           A. Section II – Who Is An Insured is amended to include as an additional insured
              the person(s) or organization(s) shown in the Schedule, but only with respect to
              liability for . . . “property damage” caused, in whole or in part, by “your work”
              at the location designated and described in the Schedule of this endorsement
              performed for that additional insured and included in the “products-completed
              operations hazard.”

Here, Plaintiff claims that its insured, Zayo Group, LLC (“Zayo”), qualifies as an additional

insured under the Everest Policy, such that Everest must defend and indemnify Zayo from a lawsuit

filed against Zayo in Cause No. 366-05638-2018, City of Anna, Texas v. Zayo Group, LLC,


2
    Emphasis in italics added.


Defendant Everest’s Original Answer and Affirmative Defenses                                        3
   Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 20 of 22 PageID #: 25



Henkels & McCoy, Inc. and Sadler Boring LLC, in the 366th District Court of Collin County (the

“Underlying Lawsuit”). However, the Everest Policy conditions additional insured status on the

Named Insured entering into a written contract with the additional insured. The plaintiff in the

Underlying Lawsuit, the City of Anna (the “City”), does not allege that Zayo entered into a written

contract with Everest’s Named Insured, Sadler. Rather, the City alleges in its operative petition

that Zayo entered into agreements with third parties, not with Sadler. Accordingly, the Additional

Insured Endorsements to the Everest Policy do not apply, and Plaintiff is not entitled to any relief.

        3.      To further answer, if necessary, the claims in the Underlying Lawsuit relate to

property damages arising out of the rendering, or the failure to render, surveying services. The

City claims the defendants installed a fiber optic cable directly beneath a water line which caused

Sadler to damage the water line with its drilling equipment. Thus, the Underlying Lawsuit concerns

the defendants’ failure to survey the area where they installed the fiber optic cable before

conducting drilling operations, which caused the alleged damage to the water line. However, the

Additional Insured endorsement of the Everest Policy – that Plaintiff contends applies to the

Underlying Lawsuit – expressly excludes liability arising out of the rendering of, or the failure to

render surveying services. Accordingly, Plaintiff is not entitled to any relief.

        4.      To further answer, the Texas Anti-Indemnity Act (“TAIA”) renders any alleged

indemnity or additional insured requirements between Sadler and Zayo unenforceable. Plaintiff

claims that Sadler owes Zayo defense and indemnity under a Master Subcontract Agreement

(“MSA”) entered into between Sadler and Henckels & McCoy, Inc., that also required Sadler to

named Zayo as an additional insured on the Everest Policy. However, the TAIA renders void any

provision in a construction contract that requires an indemnitor to indemnify or defend a party or

third party for claims caused by the indemnitee. TEX. INS. CODE § 151.102. The TAIA also renders




Defendant Everest’s Original Answer and Affirmative Defenses                                       4
   Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 21 of 22 PageID #: 26



void any provision in a construction contract that requires additional insured coverage to the extent

it provides coverage for claims caused by the indemnitee. TEX. INS. CODE § 151.104(a).

Accordingly, the indemnity and additional insured requirements of the MSA are unenforceable,

the additional insured endorsements of the Everest Policy do not apply, and thus Plaintiff is not

entitled to any relief.

                                           III.     PRAYER

        5.      Everest prays that Plaintiff take nothing by this suit, that the Court dismiss with

prejudice to refiling all of Plaintiff’s claims against Everest, that the Court find that Everest owes

nothing to Plaintiff or to its insured, Zayo, that the Court award Everest its costs, fees, and

expenses, and that the Court award Everest such other and further relief, in law and in equity, to

which Everest is justly entitled.

                                                  Respectfully submitted,

                                                  WALKER WILCOX MATOUSEK LLP

                                                  By:    /s/ Stephen O. Venable
                                                         Stephen O. Venable
                                                         State Bar No. 24056471
                                                         Avniel J. Adler
                                                         State Bar No. 24071933
                                                         1001 McKinney Street, Suite 2000
                                                         Houston, Texas 77002
                                                         Telephone: (713) 654-8001
                                                         Fax: (713) 343-6571
                                                         Email: svenable@walkerwilcox.com
                                                         Email: aadler@walkerwilcox.com

                                                  ATTORNEYS FOR DEFENDANT EVEREST
                                                  NATIONAL INSURANCE COMPANY




Defendant Everest’s Original Answer and Affirmative Defenses                                        5
   Case 4:20-cv-00049 Document 1-1 Filed 01/21/20 Page 22 of 22 PageID #: 27



                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of January 2020, a true and correct copy of the above
and foregoing document was served by electronic transmission on the following counsel of record.

        Wesley Chambers
        Ayik & Associates
        1301 E. Collins Blvd., Suite 490
        Richardson, Texas 75081

        Blair Dancy
        Cain & Skarnulis, PLLC
        400 W. 15th Street, Suite 900
        Austin, Texas 78701


                                                         By:   /s/ Stephen O. Venable
                                                               Stephen O. Venable




Defendant Everest’s Original Answer and Affirmative Defenses                                    6
